COURT OF APPEALS
                            TENTH DISTRICT OF TEXAS
                                       
                                 May 28, 2015
                              No. 10-14-00280-CV
                 TEXAS A&M UNIVERSITY, DAVE PARROTT, AND 
                         BRIGADIER GENERAL JOE RAMIREZ
                                      v.
                                GUSTAVO CARAPIA
                                       
                                       
                        From the 272[nd] District Court
                             Brazos County, Texas
                       Trial Court No. 14-002220-CV-272
                                       
--------------------------------------------------------------------------------
JUDGMENT

	This proceeding has been considered by the Court.  Because the Court finds there is error in the trial court's "Order Overruling Plea to Jurisdiction" signed on September 12, 2014, it is the judgment of this Court that the trial court's "Order Overruling Plea to Jurisdiction" is reversed and a judgment is rendered that the claims against Texas A&M University, Dave Parrott, and Brigadier General Joe Ramirez are dismissed with prejudice.  
Because the Court also finds there is error in the trial court's "Order Granting Plaintiff's Request for a Temporary Injunction" signed on September 12, 2014, it is the judgment of this Court that the trial court's "Order Granting Plaintiff's Request for a Temporary Injunction" is void.
It is further ordered that Texas A&M University, Dave Parrott, and Brigadier General Joe Ramirez are awarded judgment against Gustavo Carapia for Texas A&M University's, Dave Parrott's, and Brigadier General Joe Ramirez's appellate costs that were paid, if any, by Texas A&M University, Dave Parrott, and Brigadier General Joe Ramirez.
	A copy of this judgment will be certified by the Clerk of this Court and delivered to the trial court clerk for enforcement.
							PER CURIAM
							SHARRI ROESSLER, CLERK			
	
						By: ___________________________
								Nita Whitener, Deputy Clerk